Citation Nr: 1046551	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for microscopic 
hematuria, status post renal contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to August 1985, 
and from September 1988 until his retirement in May 2004.
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for microscopic hematuria, 
status post renal contusion with a noncompensable evaluation 
effective June 1, 2004.

This appeal was previously before the Board and the Board 
remanded the claim in July 2009 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

The Board notes that a June 2010 rating decision and 
notice letter involving an issue no longer on appeal was 
mailed to the Veteran's old address and returned as 
undeliverable.  Although this issue is not within the 
Board's jurisdiction, appropriate action to mail the 
decision to the correct address should be accomplished.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, after a review of the record, the Board observes 
that further development is still required prior to adjudicating 
the Veteran's claim for an initial compensable evaluation for 
microscopic hematuria, status post renal contusion.

As was noted in the Introduction, in July 2009, the Board 
remanded the claim for further development.  The Board directed 
the RO/AMC to afford the Veteran a VA genitourinary examination 
to determine the nature and severity of his hematuria.  The Board 
instructed that all necessary tests should be performed.  

Initially, the Board notes that a notice mailed to the Veteran in 
December 2009 was returned as undeliverable.  A forwarding 
address was provided on the envelope by the post office.  The 
Veteran also failed to report for a VA examination in December 
2009, but the examination request revealed the same address for 
the Veteran as on the undelivered December 2009 letter.  
Thereafter, a VA letter was issued to the new address, and the 
Veteran reported for a VA examination in February 2010.  However, 
the supplemental statement of the case mailed to him in June 
2010, and another notice mailed to him in August 2010 used the 
old address and were each returned as undeliverable, unable to 
forward.  On remand, the June and July 2010 supplemental 
statements of the case should be remailed to the Veteran's 
current address.   

Moreover, although the Veteran failed to report to the December 
2009 VA examination, the address on the examination request was 
the old address.  He subsequently reported for a February 2010 
examination when his current address was used.  However, no 
laboratory work was obtained during that examination.  The 
examiner conducted a physical examination, but remarked that the 
recommendation was for a more complete urologic evaluation.  
Later in February 2010, an addendum to the VA examination report 
was provided.  The addendum indicated that a different physician 
had reviewed the claims file and there was still no evidence that 
the Veteran had done any of the recommended tests, etc.  However, 
there is no indication in the record that the Veteran was ever 
scheduled for the recommended laboratory tests in conjunction 
with the February 2010 examination.  Thus, on remand, such 
testing should be conducted.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Appeals for Veterans Claims ("Court").  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the Veteran's June and 
July 2010 supplemental statements of the case 
to his current address (see VA letter dated 
February 25, 2010 to the Veteran for updated 
address).  If such documents are again 
returned as undeliverable, attempt to 
ascertain his current address and send again.

2.  The Veteran should then be afforded a VA 
genitourinary examination to determine the 
nature and severity of his hematuria.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
and studies should be performed, including 
laboratory tests.  The examiner should 
identify any underlying pathology that is 
causing the hematuria, to include any renal 
disorder. 

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


